United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.W., Appellant
and
U.S. POSTAL SERVICE, CARDWELL
STATION, Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1052
Issued: November 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDITION
On April 19, 2012 appellant filed a timely appeal of the November 1, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back condition in the performance of duty
causally related to factors of her federal employment.
On appeal, appellant contends that she should undergo another second opinion
examination because during the initial examination she was in a cast due to a broken ankle
sustained on August 8, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 18, 2011 appellant, then a 51-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on March 30, 2010 she first became aware of her
lumbar conditions which included grade 1 spondylolisthesis, stenosis, radiculopathy,
spondylosis, facet disease, synovial cyst and disc herniation. She further alleged that on April 6,
2011 she first realized that the deterioration of her back was caused by years of bending, twisting
and lifting. Appellant stopped work on November 30, 2010 and returned to work on
July 18, 2011.
In an undated narrative statement, appellant described her work duties as a city letter
carrier. She also described the development of her back condition and medical treatment.
Medical reports dated January 5 through June 9, 2011 which contained the typed name of
Dr. Henry E. Aryan, an attending Board-certified neurosurgeon, obtained a history that appellant
had been suffering from bilateral back pain for many years. Appellant was born with a partial
tethered spinal cord that was not surgically treated. She underwent surgery on January 12, 2011
to treat the same diagnosed lumbar conditions listed in her Form CA-2.
A November 2, 2010 report which contained the typed name of Dr. Frank R. Tamura, a
Board-certified radiologist, stated that a magnetic resonance imaging scan of the lumbar spine
revealed low lying conus with thickened filum that was most worrisome for the tethered cord and
mild grade 1 anterior spondylolisthesis at L5-S1 that was attributed to degenerative facet disease.
There was no syrinx, cord edema, disc herniation or central canal or neural foramen-stenosis.
In a January 12, 2011 report, Kelly Speir, a physical therapist, stated that appellant was
given a home exercise program to treat her lumbar pain.
By letter dated August 19, 2011, OWCP referred appellant, together with the case record
and a statement of accepted facts, to Dr. Alice M. Martinson, a Board-certified orthopedic
surgeon, for a second opinion. In a September 26, 2011 report, Dr. Martinson advised that she
could not perform an appropriate evaluation because appellant was nonweight-bearing.
Appellant was wearing a short leg cast following surgery to repair a left ankle fracture sustained
on August 9, 2011. Dr. Martinson stated that a transfixion screw needed to be removed prior to
any weight-bearing or rehabilitative efforts. She recommended that appellant be rescheduled for
an examination in approximately three months.
In a September 29, 2011 letter, OWCP requested that the employing establishment
submit factual evidence regarding appellant’s claim. Also, on September 29, 2011 it advised her
that the evidence submitted was insufficient to establish her claim. OWCP requested that
appellant submit medical evidence, including a rationalized medical opinion from an attending
physician which described her symptoms and provided dates of examination and treatment,
findings, test results, a diagnosis together with medical reasons on how the claimed work
activities caused or contributed to the diagnosed condition. Appellant was afforded 30 days to
submit the requested evidence. She did not respond.

2

In a November 1, 2011 decision, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish that she sustained a back condition causally
related to the accepted employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.5 Neither the fact that appellant’s
condition became apparent during a period of employment nor, her belief that the condition was
caused by her employment is sufficient to establish a causal relationship.6
ANALYSIS
In a November 1, 2011 decision, OWCP accepted as factual that appellant performed
repetitive duties while working as a city letter carrier, but found that the medical evidence was
insufficient to establish that she sustained a back injury causally related to the accepted factors of
her employment. The Board finds that this case is not in posture for a decision.

2

5 U.S.C. §§ 8101-8193.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989); Victor J. Woodhams, 41 ECAB 345 (1989).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 4 at 351-52 (1989).

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

OWCP referred appellant to Dr. Martinson, an OWCP referral physician, for a second
opinion. In a September 26, 2011 report, Dr. Martinson stated that she did not examine appellant
because she was wearing a short leg cast following repair of a left ankle fracture. She related
that a transfixion screw needed to be removed before any weight-bearing or rehabilitative efforts
could be made. Dr. Martinson recommended that appellant be rescheduled for examination in
approximately three months. As she failed to provide current examination findings, OWCP was
obliged to further develop the medical evidence.
Proceedings under FECA are not adversarial in nature and OWCP a disinterested arbiter.7
While the claimant has the responsibility to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.8 Accordingly, once
it undertakes to develop the medical evidence further, it has the responsibility to do so in the
proper manner.9 As OWCP undertook development of the medical evidence by referring
appellant to Dr. Martinson, it had an obligation to secure a report adequately addressing the
relevant issue.10 The case will be remanded to OWCP to refer appellant to an appropriate
medical specialist, together with the case record and a statement of accepted facts, for an
evaluation and rationalized medical opinion on whether she sustained a back injury causally
related to the accepted factors of her employment. Following this and any other development
deemed necessary, OWCP shall issue an appropriate merit decision on appellant’s claim.
On appeal, appellant contended that she should undergo another second opinion
examination because she was in a cast during the first examination. As stated, the case will be
remanded to OWCP for further development of the medical evidence and issuance of a de novo
decision on appellant’s claim for compensation.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant
sustained a back injury causally related to the accepted factors of her employment.

7

R.B., Docket No. 08-1662 (issued December 18, 2008); A.A., 59 ECAB 726 (2008); Donald R. Gervasi, 57
ECAB 281 (2005); Vanessa Young, 55 ECAB 575 (2004).
8

D.N., 59 ECAB 576 (2008); Richard E. Simpson, 55 ECAB 490 (2004).

9

See A.A., supra note 7; Melvin James, 55 ECAB 406 (2004).

10

Id.; see also Peter C. Belkind, 56 ECAB 580 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the November 1, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: November 28, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

